QUINCE, J.,
concurring.
I concur in the majority opinion because the only issues that can be raised that will result in the striking of either one or both proposed amendments from the ballot are whether the proposals violates the single subject requirement and whether the ballot title and summary are misleading. Those issues have already been addressed by this Court, resulting in the placement of these two proposals on the ballot. The other issues raised by the parties are premature and cannot serve as a basis to remove the proposals from the ballot. The wisdom and feasibility of a proposal are not matters that a court, even initially, can take into consideration in determining whether a measure should be on the ballot. These issues may well be the subject of litigation if the proposals are voted on favorably by the elector.